In an action to recover damages for personal injuries, etc., the defendant, Luigi Solimeo, appeals from an order of the Supreme Court, Queens County (Posner, J.), dated September 16, 1999, which granted the plaintiffs’ motion for reargument, and upon reargument, granted the plaintiffs leave to serve a supplemental summons and amended complaint substituting Palian, Inc., as the defendant in place of Luigi Solimeo.
Ordered that the appeal is dismissed, with costs.
The defendant is not aggrieved by the order appealed from, and therefore has no standing to appeal (see, CPLR 5511; Berrios v Rockefeller Group, 212 AD2d 495; Gomberg v Gorman, 117 AD2d 583). Santucci, J. P., Thompson, Sullivan and Gold-stein, JJ., concur.